Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 8/15/2022 in response to the previous Non-Final Office Action (4/15/2022) is acknowledged and has been entered.
Claims 2-4, 6, 8-9, 14-15 and 17 have been cancelled.
Claims 1, 5, 7, 10-13, 16, and 18-20 are pending and under consideration for a method of determining prognosis of brain cancer comprising detecting a level of proteolytically cleaved extracellular fragment of PTPµ by a peptide probe (elect SEQ ID NO: 7) in a brain sample.
The following office action contains NEW GROUNDS of rejection-based on the amendment.
Rejections/Objection Withdrawn:

The objection of claims 1, 5-7, 10-13, 15-16, and 18-20 is withdrawn in view of the amendment to the claims reciting probe complexed with cleaved extracellular fragment of PTPµ. 

The rejection of Claims 1, 5-7, 10-13, 15-16, and 18-20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is withdrawn in view of the amendment to the claims reciting specific probe with sequence identifiers used in the method.

The rejection of Claim 1, 5-7, 11, 13, 15-16, and 19 under 35 U.S.C. 103 as being unpatentable over Burden-Gulley et al (Neoplasia 12:305-316, 2010) OR Brady-Kalnay, Susann (WO2010019884, published Feb 2010, national stage US patented 8686112) as evidenced by sequence alignment of SEQ ID NO: 7 in view of Cancer.net Publication (Aug, 2009) is withdrawn in view of the amendment to the base claim 1, in which phrase “treating the subject with an anti-cancer treatment” has been deleted.

The following rejections of on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patents of 
Claims 1-32 of commonly assigned US Patent 8,686,112 (ODP rejection-1); 
claims 1-15 of US patent No 9,415,122 (ODP rejection-2);
claims 1-15 of US patent No 10,238,757 (ODP rejection-3);
as evidenced by sequence alignment in view of Cancer.net Publication are withdrawn in view of amendment to the base claim 1, in which phrase “treating the subject with an anti-cancer treatment” has been deleted.
New rejections are formed without 2nd reference Cancer.net Publication (see new rejections).

The following rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US patents of
Claims 1-32 of commonly assigned US Patent 8,686,112, claims 1-15 of US patent No 9,415,122, and claims 1-15 of US patent No 10,238,757 (ODP rejection-4) as evidenced by sequence alignment in view of Cancer.net Publication and Yan et al (NEJM 360:765-73, 3009) are withdrawn in view of amendment to the base claim 1, in which phrase “treating the subject with an anti-cancer treatment” has been deleted.
New rejections are formed without 2nd reference Cancer.net Publication (see new rejections).

	The following provisional rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 42-61 copending application 16/365166 as evidenced by sequence alignment in view of Cancer.net Publication are withdrawn in view of amendment to the base claim 1, in which phrase “treating the subject with an anti-cancer treatment” has been deleted.
A new rejection is formed without 2nd reference Cancer.net Publication (see new rejections).

	The following provisional rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 42-61 copending application 16/365166 as evidenced by sequence alignment in view of Cancer.net Publication and further in view of Yan et al (NEJM 360:765-73, 3009) are withdrawn in view of amendment to the base claim 1, in which phrase “treating the subject with an anti-cancer treatment” has been deleted.
A new rejection is formed without 2nd reference Cancer.net Publication (see new rejections).

The arguments are moot in view of withdrawals of the rejection(s).


Rejection Maintained and Response to Arguments:

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 7, 11, 13, 16, and 19 remain and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under  35 U.S.C. 103 as obvious over Burden-Gulley et al (Neoplasia  12:305-316, 2010) OR Brady-Kalnay, Susann (WO2010019884, published Feb 2010, national stage patented as 8686112) as evidenced by sequence alignment of SEQ ID NO: 7 with minor modification based on the claim amendment as follows:

Burden-Gulley et al teach that PTPµ protein mediates cell adhesion/movement through hemophilic interaction between extracellular portion of PTPµ on the cells.  Normal brains express PTPµ protein, while the most dispersive glial tumor GBM downregulate full-length PTPµ protein through proteolytic cleavage of extracellular portion of the protein in human GBM and the released the cytoplasmic domain of PTPµ is necessary for increasing migration of GMB cancer cell which is responsible for tumor cell migration away from main tumor mess and resulting poor prognosis (page 306, 313 and 315, left cols). Burden-Gulley et al then teach a method of detecting 55-kDa proteolytically cleaved extracellular fragment from PTPµ protein in GBM tissues with probes specifically recognizing primary GBM tissue, but not normal brain tissues.  One of the probes include a peptide GIDVRDAPLKEIKVTSSR (SBK4) that has identical sequence as the instantly elected SEQ ID NO: 7 (figure 1-c, 2-4 and page 309-310). Burden-Gulley et al then teach that the probe is detectably labeled with fluorescence or TR-conjugated.  Detecting extracellular fragment from cleaved PTPµ suggests released the cytoplasmic domain of PTPµ in GMB tissue which would result in tumor cell migration, metastasis, and poor prognosis, and then death. Burden-Gulley et al further teach PTPμ peptide probes that function as diagnostic molecular imaging agents have the potential to increase patient survival (page 315, left col), which is considered as treatment of brain cancer when the patients have poor prognosis. 

Brady-Kalnay discloses that PTPµ protein, a member of PTP IIB subfamily and one immunoglobulin superfamily adhesion molecule (Igsf CAM), mediates cell adhesion/movement through hemophilic interaction between extracellular portion of PTPµ on the cell [0034-35}.  Normal brains express PTPµ protein while the most dispersive glial tumor GBM downregulate full-length PTPµ protein through proteolytic cleavage of extracellular portion of the protein in human GBM and the released the cytoplasmic domain of PTPµ is necessary for increase migration of GMB cancer cell which is responsible for tumor cell migration away from main tumor mess and resulting poor prognosis. Brady-Kalnay discloses a method of detecting 55-kDa proteolytically cleaved extracellular fragment from PTPµ protein in GBM tissues with the probes specifically recognized primary or metastasis GBM tissues [0028-31], but not in normal brain tissues, in which PTPµ is involved in cell-cell adhesion, its binding sites are fully engaged and unavailable for recognition by the probe (last few lines of [0081]).  Brady-Kalnay discloses one of the probes is the peptide GIDVRDAPLKEIKVTSSR (SBK4, SEQID NO: 7) that has identical sequence as the instant SEQ ID NO: 7 (by sequence alignment) and discloses that the probe is detectably labeled with fluorescence or TR-conjugated (2-A-B and [006 and 69]).   Detecting cleaved PTPµ indicating released the cytoplasmic domain of PTPµ in GMB tissue, which result in tumor cell migration, metastasis and poor prognosis and then finally death.  Brady-Kalnay also teach brain cancer therapies including chemotherapies, radiation therapies, immunotherapies etc (0064]. 

	Detecting elevated complex of peptide probe and brain cancer cells meaning that the PTPμ protein is intact on the brain cancer cells (not cleaved).  For both methods of Burden-Gulley and Brady-Kalnay, detecting elevated proteolytically cleaved fragment by probe indicating poor prognosis is equally to detecting decreased probe complexed with PTPµ expressed brain cancer cell indicating likelihood of death of the subject.  Thus, detecting elevated complex of probe and brain cancer cells compared to the control would predict the subject having brain cancer survival longer than the decreased levels of the complex of probe and brain cancer cells.  Therefore, the methods of both Burden-Gulley and Brady-Kalnay would anticipate and obvious over the claimed invention.

QY=SEQ ID NO: 7, that aligns with 1-740 of SEQ ID NO: 1 PTPμ) as following:

DT   15-APR-2010  DE   Human PTP[mu] peptide probe SBK4, SEQ ID 7.
KW   PTP mu; Receptor protein tyrosine phosphatase; cancer; diagnostic test;
KW   glioma; probe.
CC PN   WO2010019884-A1.
CC PA   (uYCA-) uNIV CASE WESTERN RESERVE.
CC PI   Brady-Kalnay S;
DR   WPI; 2010-B87550/15.
CC PT   New molecular probe comprises a targeting agent, useful for detecting 
CC PT   cancer cells expressing an immunoglobulin (Ig) superfamily cell adhesion molecule that binds in a homophilic fashion in a subject.
CC   The present invention relates to a novel molecular probe for use in 
CC   detecting cancer cells expressing an immunoglobulin (Ig) superfamily celladhesion molecule that binds in a homophilic fashion in a subject, 
comprising a targeting agent that specifically binds to and/or complexes 
with a proteolytically cleaved extracellular fragment of the Ig 
superfamily cell adhesion molecule. The invention also includes: (1) a 
molecular probe for detecting gliomas in a subject, comprising a 
CC   targeting agent that specifically binds to and/or complexes with a 
CC   proteolytically cleaved extracellular fragment of protein tyrosine 
CC   phosphatase (PTP)-mu; (2) a method for detecting cancer cells expressing 
CC   Ig superfamily cell adhesion molecule that binds in a homophilic fashion
CC   in a subject, comprising administering to the subject a molecular probe 
CC   that includes a targeting agent and a detectable moiety, the targeting 
CC   agent specifically binding to and/or complexing with a proteolytically 
CC   cleaved extracellular fragment of the Ig superfamily cell adhesion 
CC   molecule; and detecting in the subject the molecular probe bound to 
CC   and/or complexed with the proteolytically cleaved extracellular fragment 
CC   of the cell adhesion molecule, the detected molecular probe defining the 
CC   location of the cancer cells in the subject; and (3) a method of 
CC   detecting gliomas in a subject, comprising administering to the subject a molecular probe that includes a targeting agent that specifically binds 
 to and/or complexes with a proteolytically cleaved extracellular fragment
CC   of receptor PTP (RPTP) type lib; and detecting in the subject the 
CC   molecular probe bound to and/or complexed with the proteolytically 
CC   cleaved extracellular fragment of RPTP type lib, the detected molecular 
CC   probe defining the location of the gliomas in the subject. The present 
CC   sequence represents a peptide probe, SBK4 derived from Ig domain of human PTP[mu], an immunoglobulin (Ig) superfamily cell adhesion molecule used 
CC   in the detection of cancer cells discussed in the invention.
SQ   Sequence 18 AA;

  Query Match             100.0%;  Score 87;  DB 17;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GIDVRDAPLKEIKVTSSR 18
              ||||||||||||||||||
Db          1 GIDVRDAPLKEIKVTSSR 18

Response to Applicant’s argument:
	On page 10, applicant argues that Burden-Gulley and Brady-Kalnay do not teach the claimed method as:
	Burden-Gulley teach peptide probes that bind the proteolytically cleaved extracellular fragment of PTPp to localize tumor tissue within the brain, abstract. Burden-Gulley identified the presence of an extracellular fragment of PTPµ in human GBM tumors but not in normal brain tissue, pg. 306, left col., and the peptide probes therein did not label noncancerous brain tissue but did clearly label GBM tumor edges against the normal brain tissue background, pg. 309, right col.  Notably, Burden-Gulley only teaches that the peptide probes therein can be used to image tumor cells but does not teach to determine a level of proteolytically cleaved extracellular fragments of PTPµ that is expressed by brain cancer sample obtained from the subject, let alone that this determined level can be used to determine a prognosis for the subject, wherein an 
elevated level compared to a control is indicative of an increased likelihood of survival and a decreased determined level is indicative of an increased likelihood of death.

	In response, applicant merely picks up a part of the description for the peptide probe in labelling tumor edges against normal brain tumor and provide an inaccurate statement.  In fact, the entire paragraph at page 309, Burden-Gulley clearly teaching on peptide probe labeling tumor tissues.
The correct determination of the tumor edge is of great importance to the neurosurgeon during tumor resection. In tissue sections from patients containing the edge of GBM tumor, the PTPμ peptide SBK4 clearly labeled the GBM tumor edge against the normal brain tissue background (Figure 4A). The scrambled control peptide did not label the tumor edge (data not shown). In normal brain tissue, when PTPμ is involved in cell-cell adhesion, its binding sites may be fully engaged and therefore unavailable for recognition by the PTPμ peptides.

Figure 4 legend (page 311) states:
Figure 4. PTPμ peptide SBK4 demarcates glioblastoma cells at the tumor edge. (A) Surgically resected human GBM tumor edge section was labeled with TR-conjugated SBK4 peptide. Arrows in the phase image indicate the approximate position of the margin between GBM and normal brain tissue. (B) PTPμ mAb blocks SBK2 and SBK4 peptide binding to human glioblastoma tissue. Preincubation of a PTPμ extracellular antibody raised against the MAM domain (BK2) specifically blocked SBK2-TR and SBK4-TR peptide binding to GBM tumor tissue sections.

	Regarding with the proteolytically cleaved extracellular fragments of PTPµ labeled with TR-conjugated SBK4 peptide, Burden-Gulley provides following teaching:
Page 308, left col, entire section: 
an extracellular fragment of PTPμ is detected in human glioblastoma.
Abstract, starting line 3:
Loss of PTPμ expression in GBMs is due to proteolytic cleavage that generates an intracellular and potentially a cleaved and released extracellular fragment of PTPμ. we identify that a cleaved extracellular fragment containing the domains required for PTPμ-mediated adhesion remains associated with GBM tumor tissue… we generated a series of fluorescently tagged peptide probes that bind the PTPμ fragment. 

Page 306, left col, starting at line 6 from bottom:

We found that signaling through the released cytoplasmic domain was necessary for increased migration of GBM cancer cells (page 306, left col 6+ from bottom).

Thus, Burden-Gulley clearly teaches that released extracellular fragment of PTPμ relates to the glioma tumor cell migration and prognosis of the tumor.  
On page 11, regarding the teaching of Brady-Kalnay, applicant continues:
Brady-Kalnay also teaches peptide probes that binds to and/or complexes with a proteolytically cleaved extracellular fragment of PTPp, Paragraphs [0003-0004, 0027- 0028, 0068]. However, like Burden-Gulley, Brady-Kalnay teach that the peptide probes could bind to an extracellular fragment of PTPμ in human GBM tumors but not in normal brain tissue, and the peptide probes therein did not label noncancerous brain tissue but did clearly label GBM tumor edges against the normal brain tissue background, Paragraphs [0081-0082], and the only teaches that the probes therein can be used to image tumor cells. Thus, Brady-Kalnay does not teach to determine a level of proteolytically cleaved extracellular fragments of PTPμ that is expressed by brain cancer sample obtained from the subject, let alone that this determined level can be used to determine a prognosis for the subject, wherein an elevated level compared to a control is indicative of an increased likelihood of survival and a decreased determined level is indicative of an increased likelihood of death.

In response, applicant provides the same argument as above that has been addressed as above.  If applicant pay attention to the authors in the NPL reference by Burden-Gulley above, Inventor Brady-Kalnay in WO2010019884 is the principle investigator in the NPL reference.  Thus, the subject matter disclosed in WO2010019884 is the same or similar as the contents published in the NPL reference.  
For the reasons, Applicant’s arguments have not been found persuasive, and the rejection is maintained.  


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 u.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
		
 
	Claim 1, 5, 7, 10, 11, 12, 13, 16, 18, 19 and 20 remain and are rejected under 35 U.S.C. 103 as being unpatentable over Burden-Gulley et al (Neoplasia 12:305-316, 2010) OR Brady-Kalnay, Susann (WO2010019884, published Feb 2010, national stage US patented 8686112) as evidenced by sequence alignment of SEQ ID NO: 7 in view of Yan et al (NEJM 360:765-73, 2009) as follows;

The teachings of Burden-Gulley et al or Brady-Kalnay on the method of detecting PTPμ expression on brain cancer complexed with the peptide probes of SEQ ID NO: 7 binding to extracellular domain of PTPμ are set forth above.

The reference is silent on the presence of IDH-1 or -2 (IDH1/2) mutation in the brain cancer cells/tissues including glioma cells.

It has been well established observation of the presence of IDH1 and IDH2 mutation in glioma cells, which is considered as distinctive genetic and clinical characteristics, patients with such tumor had a better outcome than those with wild type IDH genes (abstract of Yan et al).  Yan et al teach a method of detecting mutation of IDH1 and IDH2 and correlating the mutations to survival of the patients as compared to the patients with wild type IDH (figures 1 and 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to determine the prognosis and/or survival of glioma patients with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to combine the teaching of Burden-Gulley or Brady-Kalnay with the teachings of Yan et al in order to benefit prognosing of brain cancer including glioma cancer and predicting survival time of the patient because Burden-Gulley et al or Brady-Kalnay et al have shown a method of detecting cleaved extracellular fragment from PTPμ with probe of SEQ ID NO: 7 and determining the levels of complex forming between the probe and PTPμ expressed glioma or brain cell/tissue for indicating prognosis of the cancer and Yan et al have shown IDH1/2 mutation directly relating survival time of the glioma patients.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to applicant’s argument:
	On page 15-16, in view of the teachings of Burden-Gulley and Brady-Kalnay applicant provides the same argument as above.
Regarding the teaching of Yan et al, applicant argues:
Yan et al. do not correct the deficiencies of Burden-Gulley and Brady-Kalnay and is only cited for teaching a method of detecting a mutation of IDH1 and IDH2. 
……Yan et al. do not teach or suggest a method of determining a prognosis for brain cancer in a subject, comprising: detecting a probe bound to and/or complexed with proteolytically cleaved extracellular fragments of PTPp of brain cancer cells to determine a level of proteolytically cleaved extracellular fragments of PTPp that is expressed by the brain cancer sample obtained from the subject; and determining a prognosis for brain cancer in the subject and/or the subject with brain cancer based on the determined level, wherein an elevated determined level compared to a control is indicative of an increased likelihood of survival of the subject and a decreased determined level is indicative of an increased likelihood of death of the subject. 

In response, reference by Yan provided in this rejection is for making the deficiencies of Burden-Gulley or Brady-Kalnay, which does not disclose additional marker mutation IDH1/2 in the brain cancer cell samples. It is not necessary for Yan to repeat the teachings of primary reference being shown.  
The Office made the rejection under 35 U.S.C. 103(a) is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately.  In this case, Burden-Gulley and Brady-Kalnay have shown the levels of proteolytically cleaved extracellular fragment of PTPµ in brain cancer sample indicating the cancer prognosis (rejection under 35 U.S.C. 102/103 above).  Yan made up the deficiency of the references, lack of teaching on additional marker, mutation of IDH1/2, detected in the glioma samples (claims 10, 12, 18 and 20).  In order to increase the efficacy of detecting brain cancer prognosis, one skilled in the art would be motivated to add an additional marker by combining the references together to arrive at current invention.  Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  For the reasons, applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination and the rejection under USC 103 is maintain and made again for the amended claims with the same references.

The following is a New Ground of rejection- based on claim amendment (deleting a method step: treating the subject with anti-cancer treatment in claim 1).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 uSPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 uSPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 uSPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 uSPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Over patents:

1.	Claim 1, 5, 7, 11, 13, 16, and 19 are directed to an invention not patentably distinct from claim 1-32 of commonly assigned US Patent 8,686,112 (Patent ‘112) as evidenced by sequence alignment of SEQ ID NO: 7. Specifically, both claim sets are directed to method of detecting cancer progression with identical probe having sequence of SEQ ID NO: 7 or directed to a product (probe) that is used in the present method.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned by Celleerant Therapeutic, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.
A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions. 

	The instant claims are directed to:
	A method of determining a prognosis for brain cancer in a subject, the method comprising: administering a probe (targeting peptide) that binds proteolytically cleaved extracellular fragments of PTPµ that is expressed by brain cancer cells obtained from the subject, and determining prognosis based on the levels of complex of probe with the brain cancer cell expressing PTPµ, that indicate at least one of prognosis for the cancer, the subject's survival,
	Wherein the elevated determined level complex of probe/brain cells compared to control is indicative of an increased likelihood of survival of the subject and decreased the determined level is likelihood of death of the subject. 
	Wherein the probe has the amino acids of SEQ ID NO: 7 (GIDVRDAPLKEIKVTSSR)
Wherein the cancers include glioma.

	The claims of patent ‘112 are directed to following invention:
Claims 1-15 and 25-33:  A molecular probe for use in detection of a cancer cell expressing an Ig superfamily cell adhesion molecule comprising a targeting peptide that binds homophilically to a proteolytically cleaved extracellular fragment of the Ig superfamily cell adhesion molecule,
Wherein the prove having the amino acid sequence of SEQ ID NO: 7,

Claims 16-24: a method of detecting glioma in a subject comprising administering the molecular probe comprising SEQ ID NO: 7 binding to RPTP type IIB protein.  

The sequence of SEQ ID NO: 7 recited in both sets of the claims is identical.  

PTPμ is one member of Receptor protein tyrosine phosphatases, RPTP type Ilb (Brady-Kalnay, page 10 or [0026] above).

Both sets of the claims are drawn to the same method of detecting brain cancer conditions including prognosis and survival of the patient based on the levels of proteolytically cleaved extracellular fragment bound with a peptide probe.  Both sets of claims comprise the same method step, administering the same probe of SEQ ID NO: 7, and detecting the probe bound to proteolytically cleaved extracellular fragment in the same patient or sample populations.  The claims of patent ‘112 would anticipate and obvious over the present claims.


Response to applicant’s argument:
On page 17-18, applicant argues the claims of patent ‘112 do not teach determining a prognosis for brain cancer, do not teach detecting probe binding to proteolytically cleaved extracellular fragment from PTPµ.
In response, base claim 16 recites detecting glioma. It has slightly different preamble as present claims, but the claims recite the same method step, administrating with the same probe (SEQ ID NO: 7, claim 21) to detect the same the proteolytically cleaved extracellular fragment from PTP in the same patient populations (glioma).  Thus, the claims of patent ‘112 would detect prognosis of the brain cancer recited in the present claims and anticipate and be obvious over the present claims.

2.	Claims 1, 5, 7, 11, 13, 16, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,415,122 as evidenced sequence alignment.  Specifically, the claims sets are directed to a method of determining cancer prognosis comprising a step of deterring the levels of probe having sequence of SEQ ID NO: 7 binding to proteolytically cleaved extracellular fragment of PTPµ, to indicate cancer prognosis.
	The instant claims are set forth above.
	The claims of ‘122 patent are directed to:
A method of detecting cancer cells and/or cancer cell metastasis, migration, dispersal, and/or invasion, the method comprising: administering to a subject an amount of a molecular probe, that specifically binds to and/or complexing with a proteolytically cleaved extracellular fragment of PTPIIb (PTPµ) that is expressed by a cancer cell or another cell in the cancer cell microenvironment; and detecting molecular probes bound to and/or complexed with the cancer cells to determine the location and/or distribution of the cancer cells in the subject, 
wherein the molecule probe comprising a targeting agent having the amino acid sequence of SEQ ID NO: 7.

The sequence of SEQ ID NO: 7 recited in both sets of the claims has the identical sequence.
	Both sets of the claims are drawn to the same method of detecting the same cancer conditions that are prognosis, metastasis, invasion, and survival of the patient and method step comprises contacting or administering the same molecule probe (SEQ ID NO: 7) to determine the probe complexed to proteolytically cleaved extracellular fragment of PTPµ in the cancer sample.  The claims of patent ‘122 would anticipate and obvious over the present claims.

Response to applicant’s argument:
Applicant argues that claims US patent ’122 do not teach use probe to detect prognosis for brain cancer by determine level of proteolytically cleaved extracellular fragment of PTPµ. 
The Office disagrees. The claims of US patent ’122  have been stated above, the related sentences in argument are highlighted, which include:
detecting cancer cells and/or cancer cell metastasis, migration, dispersal, and/or invasion ….with a probe to form a complex with proteolytically cleaved extracellular fragment of PTPµ, wherein the probe has the amino acid sequence of SEQ ID NO: 7.
Thus, claims US patent ’122 would anticipate and be obvious over the present claims.

3.	Claims 1, 5, 7, 11, 13, 16, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 10,238,757 as evidenced by sequence alignment. Specifically, the claims sets are directed to a method of determining cancer prognosis comprising a step of deterring the levels of probe having sequence of SEQ ID NO: 7 binding to proteolytically cleaved extracellular fragment of PTPµ, to indicate cancer prognosis.
The instant claims are set forth above.
	The claims of ‘757 patent are directed to:
A method of detecting cancer cells and/or cancer cell metastasis, migration, dispersal, and/or invasion, the method comprising: administering to a subject an amount of a molecular probe, the molecular probe comprising a molecule probe of SEQ ID NO: 7 specifically binding to and/or complexing with a proteolytically cleaved extracellular fragment of RPTP protein including PTPµ that is expressed by a cancer cell or another cell in the cancer cell to indicate cancer, 
Wherein the cancer is glioma (claim 4) and wherein the cancer cell migration dispersal and invasion in the subject (claim 2)

Both sets of the claims are drawn to the same method of determining the same cancer conditions that are prognosis, metastasis, and invasion of the patient comprising the step of contacting or administering the same molecule probe (SEQ ID NO: 7) to determine a complex of the probe and proteolytically cleaved extracellular fragment of PTPµ.  The claims of patent ‘757 would anticipate and obvious over the present claims.

Response to applicant’s argument:
Applicant provides the same argument as ODP rejection over US patent ’122 above, the Office disagrees. The claimed language in US patent ’757 related to the argument and rejection are highlighted patent ‘757 above.  Detailed argument has been addressed as response to the argument for US patent ’122 above.

4. 	Claims 10, 12, 18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 commonly assigned US Patent 8,686,112 and claims 1-15 of US Patent No. 9,415,122 and 1-15 of US Patent No. 10,238,757 in view of Yan et al (Yan et al (The NEJM 360:765-73, 2009, provided above in this Office action) as evidenced by sequence alignment.
	The claims of patent ‘112, the claims of patent ‘122 and patent ‘757 are set forth above.
The claims do not include determining the presence of IDH1/2 mutations in the cancer (claims 10, 12, 18 and 20).  
However, IDH1/2 mutations have been found common in the glioma cells as set forth above in 103 rejection by Yan et al.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to determine the prognosis and/or survival of glioma patients with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been with reasonable expectation of success to combine the teaching of the claims of patents ‘112 ‘122, and ‘757 with the teachings of Yan et al in order to benefit prognosing of glioma cancer and predicting survival time of the patient because the claims of patents ‘112, ‘122, and ‘757 have shown a method of detecting cleaved extracellular fragment from PTPμ on glioma cell/tissue that are indicator of prognosis of the cancer and Yan et al have shown IDH1/2 mutation directly relating survival time of the glioma patients.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 


Response to applicant’s argument:
Applicant argues that Yan et al do not teach or suggest determining a prognosis for a cancer in the subject to indicate increased likelihood of survival of the subject.
In response, applicant is reminded that this is 103 type ODP rejection. It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately (see response to the argument in 103 rejection above for detail). 

Over application:

1.	Claims 1, 5, 7, 11, 13, 16, and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 51-61 of copending Application No. 16/365166 as evidenced by sequence alignment. Both claims sets are directed to a method of determining cancer prognosis comprising a step of deterring the levels of probe having sequence of SEQ ID NO: 7 binding to proteolytically cleaved extracellular fragment of PTPµ, to indicate cancer prognosis.
The instant claims are directed as set forth above.

The claims of application ‘166 (dated 9/23/2022) are directed to:

Claims 51-61: a method of detecting cancer or metastasis, migration of cancer cell in a subject comprising administering the cancer cell the molecular probe comprising SEQ ID NO: 7 (claim 59) binding to proteolytically cleaved extracellular fragment of PTPIIb (PTPµ).


Both sets of the claims are drawn to the same method of detecting cancer conditions that are prognosis and survival of the brain cancer patient comprising administering the same molecule probe to cancer cells.  Both sets of claims comprise the same method step administering the same probe SEQ ID NO: 7 for the same purpose, detecting the probe bound to proteolytically cleaved extracellular fragment in cancer cell to predicate cancer condition.  The claims of ‘166 application would anticipate and obvious over the present claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to applicant’s argument:

Applicant argues that the claims of copending application ‘166 teach detecting cancer cell metastasis, but do not teach peptide probe used to determine prognosis of brain cancer in subject by determining a level of proteolytically cleaved extracellular fragment of PTPµ.
In response, the Office disagrees, the teaching of claims 51-60 on detecting prognosis of brain cancer in subject by determining a levels proteolytically cleaved extracellular fragment of PTPµ in the newly submitted claims (9/23/2022) are restated and highlighted above.  Two sets of claims comprise the same method step administering the same probe SEQ ID NO: 7 for the same purpose, detecting the probe bound to proteolytically cleaved extracellular fragment in cancer cell to predicate cancer conditions including metastasis and migration of cancer cell. The claims of copending application ‘166 would anticipate and obvious over the present claims.
For the reasons above, applicant’s arguments have not been found persuasive, and the rejections are maintained and made again.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642